Title: From Thomas Jefferson to John Quincy Adams, 5 September 1822
From: Jefferson, Thomas
To: Adams, John Quincy


Dear Sir
Monticello
Sep. 5. 22.
As Rector of the University of Virginia, I have recieved at several times the underwritten volumes of which I make this acknolegement as a proper voucher for your office, and pray you to be assured of my constant sentiments of respect and esteem.Th: JeffersonState papers of 1818. 8. vols 8voSecret journals of Congress. 4. v. 8voJournals of the Federal Convention 1. v. 8voCensus for 1820. 1. v. folio.